 
 
[logo.jpg]
 
November 21, 2008


RxElite Holdings Inc.
1404 North Main, Suite 200
Meridian, Idaho 83642


Dear Jonathan,


Reference is made to that certain Second Amended and Restated Employment
Agreement (the “Agreement”) made as November 27, 2006, between you and RxElite
Holdings Inc., a Delaware corporation.


This letter agreement will confirm our understanding and agreement that the
Agreement is hereby amended to change the definition of “Title” in Section 1A of
the Agreement to read:


“Title” shall mean Senior Vice President of Sales and New Business Development
of the Employer.”


Except as specifically amended hereby, nothing herein shall otherwise modify,
reduce, amend or otherwise supplement the terms and provisions of the Agreement
which are hereby ratified and affirmed and shall remain in full force and effect
in accordance with its terms.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principle of
conflicts of laws.


This letter agreement may be executed in counterparts, each of which shall be an
original but both of which together shall constitute one and the same
instrument.


Sincerely,


RxElite Holdings Inc.




By:   /s/ Earl Sullivan          
Earl Sullivan
Executive Vice President


Accepted and Agreed:


/s/ Jonathan Houssian          
Jonathan Houssian
 
 
 


[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 